
	
		II
		109th CONGRESS
		2d Session
		S. 3916
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To expand the boundaries of the Cahaba River National
		  Wildlife Refuge, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cahaba River National Wildlife
			 Refuge Expansion Act.
		2.DefinitionsIn this Act:
			(1)RefugeThe
			 term Refuge means the Cahaba River National Wildlife Refuge and
			 the lands and waters in such refuge in Bibb County, Alabama, as established by
			 the Cahaba River National Wildlife Refuge Establishment Act (Public Law
			 106–331).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Expansion of
			 boundaries
			(a)ExpansionThe
			 boundaries of the Refuge are expanded to include land and water in Bibb County,
			 Alabama, depicted as Proposed National Wildlife Refuge Expansion
			 Boundary on the map entitled Cahaba River NWR Expansion
			 and dated March 14, 2006.
			(b)Availability of
			 mapThe Secretary shall make the map referred to in subsection
			 (a) available for inspection in appropriate offices of the United States Fish
			 and Wildlife Service.
			4.Acquisition of
			 land and water in expanded boundaries
			(a)In
			 generalSubject to subsection (b), the Secretary may acquire by
			 donation, purchase with donated or appropriated funds, or exchange the land and
			 water, and interests in land and water (including conservation easements),
			 within the boundaries of the Refuge as expanded by this Act.
			(b)Manner of
			 acquisitionAll acquisitions of land or waters under this section
			 shall be made in a voluntary manner and shall not be the result of forced
			 takings.
			(c)Inclusion in
			 Refuge; administrationAny land, water, or interest acquired by
			 the Secretary under this section—
				(1)shall be part of
			 the Refuge; and
				(2)shall be
			 administered by the Secretary in accordance with—
					(A)the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.);
					(B)the Cahaba River
			 National Wildlife Refuge Establishment Act; and
					(C)this Act.
					
